United States Court of Appeals
                     For the First Circuit


No. 22-1002

                        STEVEN WEBSTER,

                     Petitioner, Appellant,

                               v.

                   DEAN GRAY, Superintendent,

                      Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. F. Dennis Saylor, IV, U.S. District Judge]


                             Before

                      Barron, Chief Judge,
               Selya and Kayatta, Circuit Judges.


     Dana A. Curhan for appellant.
     Eva M. Badway, Assistant Attorney General, Criminal Bureau,
with whom Maura Healey, Attorney General of Massachusetts, was on
brief, for appellee.



                          July 8, 2022
            SELYA,   Circuit     Judge.          In    this   habeas      appeal,

petitioner-appellant Steven Webster challenges the sufficiency of

the evidence underpinning his Massachusetts convictions for first-

degree   felony   murder   and   related        offenses.     See   Jackson    v.

Virginia, 443 U.S. 307 (1979).         Although the facts, when viewed in

isolation, lend a patina of plausibility to this challenge, the

whole is sometimes greater than the sum of the parts.                  So it is

here:    after careful consideration of the evidentiary record as a

whole, we find that the state court reasonably applied federal law

in deeming the Commonwealth's proof constitutionally adequate and,

thus, affirm the district court's denial of the habeas petition.

                                       I

            Because this appeal presents "a challenge to evidentiary

sufficiency, we rehearse the facts in the light most compatible

with the jury's verdict, consistent with record support." Leftwich

v. Maloney, 532 F.3d 20, 21 (1st Cir. 2008) (citing Jackson, 443

U.S. at 319).     In conducting this tamisage, we remain mindful that

— on habeas review — "a determination of a factual issue made by

a   State   court"   is    "presumed       to   be    correct."      28   U.S.C.

§ 2254(e)(1).     This presumption extends to findings made by state

appellate courts in the course of direct review.                    See Teti v.

Bender, 507 F.3d 50, 58 (1st Cir. 2007).              We thus recite the facts

that the Massachusetts Supreme Judicial Court (SJC) found could

have supported a jury's reasoning, supplemented by other facts in


                                   - 2 -
the record consistent with that recitation.          See Porter v. Coyne-

Fague, 35 F.4th 68, 71 (1st Cir. 2022); Companonio v. O'Brien, 672

F.3d 101, 104 (1st Cir. 2012).

           Our tale begins on Cape Cod and, more particularly, in

the   seaside   village   of   Hyannis    (an   enclave    of   Barnstable,

Massachusetts).     At approximately 1:20          pm on July 11, 2012,

Barnstable police officers responded to reports of gunshots at 30

Otis Road — a house abutting a BMW dealership.            See Commonwealth

v. Webster (Webster I), 102 N.E.3d 381, 384 (Mass. 2018).              When

the officers arrived, the residue of a discharged firearm lingered

in the air, and they heard screams and moaning from inside the

house.   As the officers approached the house, a man, immediately

identified as Keiko Thomas, pulled back a curtain on a window and

made eye contact with one of them.              The officers heard more

gunshots and a commotion inside the house before seeing Thomas and

another man (identified as Eddie Mack) climbing out of a first-

floor window at the rear of the property.

           Both Thomas and Mack fled, vaulting the fence that

separated the property from the BMW dealership.             A third man —

later identified as David Evans — also emerged from the house and

took flight.    A pursuit ensued.

           Thomas   and   Evans   were   quickly    apprehended.     Mack's

arrest transpired not long after:         a canine officer and his dog

followed a scent trail to an address one street over from Otis


                                  - 3 -
Road, where they found Mack and detained him.     While most of the

officers were in pursuit of this trio, a witness reported seeing

a fourth man, not immediately identified, running in the vicinity

of the house.

          When the police entered the Otis Road dwelling, they

were confronted by a grisly scene.    A man, subsequently identified

as Andrew Stanley, was face-down in a large pool of blood.      His

hands and feet were bound with duct tape and zip ties.1   Stanley —

who had an apparent gunshot wound surrounded by powder burns on

his right side — was later pronounced dead at a local hospital.

An autopsy revealed (in addition to the gunshot wound) evidence of

blunt-force trauma to Stanley's face, neck, torso, and extremities

together with marks consistent with the application of a stun gun.

          The police recovered several items from the site at which

they apprehended Mack, including a quantity of marijuana, two cell

phones, and $14,300 in cash. Two other cell phones were discovered

nearby.   Three of the recovered cell phones belonged to Stanley,

Mack, and Thomas, respectively.   The police also recovered a black

backpack from the parking lot adjacent to the house through which

Thomas and Evans had fled.   The backpack contained two firearms,

including a loaded .45-caliber Colt handgun, gloves, a roll of

duct tape, a stun gun, an aerosol can, zip ties, and a black face


     1 Subsequent investigation disclosed that there were locked
handcuffs underneath the duct tape.


                              - 4 -
mask.      Testing showed that the face mask bore the petitioner's

DNA.

             Outside the Otis Road house, the police found a spent

shell casing fired from the Colt handgun.       The bullet recovered

from Stanley's body was consistent with having been fired from

that gun.     Fingerprint and palm print evidence connected Mack to

the scene.

             The investigation turned up other evidence that tended

to link the petitioner to the crime.      The SJC, which upheld the

petitioner's convictions on direct appeal, efficiently summarized

that evidence2:

             Cell phone records showed that, in the days
             leading up to the killing, Mack, Evans, and
             the defendant were communicating with one
             another via calls and text messages.      From
             July 1 to July 11, the defendant telephoned or
             sent text messages to numbers associated with
             Evans 231 times.    On July 3, the defendant
             sent a text message to Evans that stated, "Got
             some heat lined up," and "Bring dem rollie up,
             in the arm rest." On July 7, the defendant
             sent another text message to Evans stating,
             "cuz if you chillen im bout, I am to go snatch
             my lil heat by Norfolk and cum back." On July
             9, Evans sent a text message to the defendant
             asking, "So, what about mack?" The defendant
             responded, "We out their what time was u tryna
             head out their?" Evans replied, "We gotta see
             dude at nine tho." Evans asked the defendant,
             "What you trying to do?" The defendant
             responded, "stressing fam."     The defendant
             also communicated with Mack seven times on
             July 10 and July 11.


       In its opinion, the SJC
       2                              consistently   referred   to   the
petitioner as "the defendant."


                                 - 5 -
          Between July 7 and 11, there were multiple
          text messages exchanged between Mack and Evans
          and forty-five communications between Mack and
          Thomas. On July 8, Mack sent a text message
          to Evans saying, "Gotta come down so I can
          explain it better bro so we can get better
          understandin feel me."    The day before the
          killing, Mack sent another text message to
          Evans asking, "Yal good?" Evans responded,
          "Yup. We out there tomorrow night cuz."

          Cell site location information (CSLI) evidence
          placed the defendant's and Mack's cell phones
          in the Barnstable area on July 10 and 11. CSLI
          evidence further indicated that both of their
          cell phones were tracked being moved from
          Barnstable toward Boston approximately one
          hour after the homicide.    At 2:21 P.M., the
          defendant telephoned Mack, using a calling
          feature to block the caller's identification.
          A few minutes later, a text message was sent
          from [Evans's phone] to Mack, which stated,
          "What up bro its [me, (i.e., the defendant)]
          hit me back." At 4 P.M., cell phones belonging
          to the defendant and Evans were in the Boston
          area.

          Finally, tire impressions found in the dirt
          and gravel of the backyard at the scene were
          consistent with the pattern made by the tires
          of a Chevrolet Impala automobile that Evans
          had rented a few days prior to the murder.
          The vehicle was found in Boston on July 13,
          approximately one mile from the defendant's
          home. The defendant's DNA was located on the
          interior and exterior of the rear passenger's
          side door of the vehicle.

Webster I, 102 N.E.3d at 385-86 (second alteration in original).

          The authorities arrested the petitioner in February of

2013. When he was interviewed following his arrest, he dissembled:

he told the police that he had never been to Cape Cod and was not



                              - 6 -
familiar with Barnstable.        Although the petitioner acknowledged

knowing Mack, he at first denied knowing Evans.           Later, though, he

admitted knowing Evans by a street name — but he claimed to have

met him only once.

              In due course, a Barnstable County grand jury indicted

the petitioner and charged him with, inter alia, first-degree

murder on a theory of felony murder.           See Mass. Gen. Laws ch. 265,

§ 1.       The petitioner was tried alongside Mack — Thomas and Evans

having pleaded guilty to various charges.           The jury convicted Mack

of first-degree murder as well as other offenses.              At the same

time, the jury convicted the petitioner of first-degree murder on

a theory of felony murder based on a predicate of armed robbery.

The jury also convicted the petitioner of armed robbery, home

invasion, armed assault in a dwelling, and carrying a firearm

without a license.3      See Webster I, 102 N.E.3d at 384.          The trial

court sentenced the petitioner to a term of life imprisonment on

the    felony-murder    charge   and   to    lesser,   concurrent   terms   of

immurement on the other charges.            The petitioner appealed.




       Felony murder is a doctrine that extends murder liability
       3

to participants or other coventurers in certain felonies that
result in a killing. See Commonwealth v. Rakes, 82 N.E.3d 403,
416 (Mass. 2017). The armed robbery charge was the predicate for
the Commonwealth's felony-murder theory and was dismissed after
trial, contingent upon the murder conviction begin upheld. See
Webster I, 102 N.E.3d at 384 & n.1.


                                   - 7 -
          The SJC affirmed the petitioner's convictions.          See id.

As relevant here, the petitioner argued — as he had argued in the

trial court — that he was not present at the scene of the crime,

and he challenged the sufficiency of the evidence.          Specifically,

he argued "that the Commonwealth failed to prove that he was at

the victim's home at the time the crimes were committed, or that

he was otherwise involved in participating in the joint venture."

Id. at 386.

          The     SJC   rejected   the   petitioner's   appeal.   In   its

opinion, the court observed that although the Commonwealth's case

was circumstantial, such evidence can be "sufficient to establish

guilt beyond a reasonable doubt." Id. at 388 (quoting Commonwealth

v. Miranda, 934 N.E.2d 222, 233 (Mass. 2010)).          The court went on

to conclude that such evidence was sufficient in the petitioner's

case.   See id.    The court's analysis is instructive:

          Here, taken together, the evidence, including
          the text messages in which the defendant said
          he was procuring a firearm, the CSLI evidence
          placing his cell phone in the area of the
          victim's home on July 11 and tracking it as
          the defendant made his way from Barnstable to
          Boston just after the murder, his cell phone
          silence on the morning of the murder, his
          attempts to conceal his identity when he
          contacted Mack using Evans's cell phone after
          the murder, the fact that Evans could not have
          driven his rental car back to Boston right
          after the murder, the condition in which the
          victim was discovered, and the cash and
          marijuana recovered, as well as the DNA and
          the defendant's false statements to police,
          was sufficient to allow the jury to conclude


                                   - 8 -
            that the defendant knowingly participated in
            a joint venture to commit home invasion, armed
            assault in a dwelling, armed robbery, and
            carrying a firearm without a license.      The
            evidence permitted an inference that the
            victim was killed in the course of the armed
            robbery,    thereby    providing    sufficient
            evidence to find the defendant guilty of
            felony-murder.

Id. (citations and footnote omitted).

            The petitioner repaired to the federal district court,

seeking federal habeas review.         See 28 U.S.C. § 2254.             In his

petition, he named as the respondent the superintendent of the

correctional    institution   at    which    he   was    incarcerated.      The

petition raised only a single contention:               that the petitioner's

convictions for felony murder and related offenses did not comport

with the requirements of due process limned by the Jackson Court.

See Jackson, 443 U.S. at 317-19.            The district court denied the

petition,    holding   that   the   SJC's     sufficiency-of-the-evidence

determination was not unreasonable.          See Webster v. Gray (Webster

II), No. 19-11788, 2021 WL 3915005, at *6 (D. Mass. Sept. 1, 2021).

The district court then granted a certificate of appealability

because — in its view — "jurists of reason could disagree as to

whether [the] petitioner demonstrated in his filings that his

conviction was based on insufficient evidence."                See 28 U.S.C.

§ 2253(c)(2).    This timely appeal followed.




                                    - 9 -
                                        II

             We review de novo a district court's decision to grant

or deny a habeas petition brought under 28 U.S.C. § 2254.                        See

Leftwich, 532 F.3d at 23; O'Laughlin v. O'Brien, 568 F.3d 287, 298

(1st Cir. 2009).          The beacon by which we must steer is the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

Pub. L. No. 104-132, § 104, 110 Stat. 1214, 1218-19.                 Under AEDPA,

a federal court may not grant habeas relief "with respect to any

claim    that   was     adjudicated    on      the    merits   in    State     court

proceedings" unless the state court decision was either "contrary

to,     or   involved    an   unreasonable           application     of,     clearly

established Federal law, as determined by the Supreme Court of the

United States" or "was based on an unreasonable determination of

the facts in light of the evidence presented in the State court

proceeding."    28 U.S.C. § 2254(d)(1)-(2).             A state court's factual

findings "shall be presumed to be correct," and the petitioner

bears "the burden of rebutting the presumption of correctness by

clear and convincing evidence."             Id. § 2254(e)(1).

                                        A

             Here, the petitioner claims that there was insufficient

evidence to support his conviction under a felony-murder theory as

well as his convictions for related offenses.                      He focuses his

briefing on his felony-murder conviction and treats the other

counts of conviction as more or less an afterthought, alluding to


                                      - 10 -
them in only a desultory fashion.                Given the lack of development,

we could deem the challenge to those counts as waived.                   See United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).                    But inasmuch

as the evidence is largely overlapping to the point that all the

convictions rise or fall with the armed-robbery and felony-murder

convictions, we consider them.

               The constitutional benchmark by which sufficiency-of-

the-evidence      claims    are     analyzed     is   clearly    established,   see

Jackson, 443 U.S. at 319, and habeas review of such claims is

typically conducted under section 2254(d)(1), see O'Laughlin, 568

F.3d at 298 & n.14.4         The petitioner mounts his challenge within

that       framework,   arguing     that   the    SJC's   decision     unreasonably

applied the Jackson standard.

               Section 2254(d)(1) contains two distinct avenues for

relief:         the     "contrary    to"    clause     and      the   "unreasonable

application" clause.         The "contrary to" clause may warrant relief

"if the state court arrives at a conclusion opposite to that

reached by th[e Supreme] Court on a question of law or if the state

court decides a case differently than th[e Supreme] Court has on


       4It is possible to imagine circumstances in which a
sufficiency-of-the-evidence claim could be premised "on an
unreasonable determination of the facts in light of the evidence
presented in the State court proceeding." 28 U.S.C. § 2254(d)(2);
see O'Laughlin, 568 F.3d at 298 n.14.        Here, however, the
petitioner does not argue that any of the facts were unreasonably
determined; instead, he argues that — taken in the ensemble — the
facts were legally insufficient to ground his convictions.


                                       - 11 -
a set of materially indistinguishable facts."   Williams v. Taylor,

529 U.S. 362, 412-13 (2000).      The petitioner has identified no

Supreme Court case with "materially indistinguishable facts" that

is "contrary to" the SJC's decision.     Accordingly, we leave the

"contrary to" clause to one side and focus the lens of our inquiry

on the "unreasonable application" clause.

          The "unreasonable application" clause opens the door for

relief "if the state court identifies the correct governing legal

principle from th[e Supreme] Court's decisions but unreasonably

applies that principle to the facts of the prisoner's case."    Id.

at 413.   Section 2254(d)(1)'s reference to "clearly established

Federal law, as determined by the Supreme Court" means "the

holdings, as opposed to the dicta, of th[e Supreme] Court's

decisions as of the time of the relevant state-court decision."

Id. at 412.   Those holdings must be reasonably applied but need

not be extended.    See White v. Woodall, 572 U.S. 415, 426-27

(2014).

          The bottom line is that where, as here, "the last state

court to decide a prisoner's federal claim explains its decision

on the merits in a reasoned opinion," a federal habeas court must

examine the "specific reasons given by the state court and defer[]

to those reasons if they are reasonable."    Wilson v. Sellers, 138

S. Ct. 1188, 1192 (2018).     As we have said, "[r]easonableness is

a concept, not a constant."    McCambridge v. Hall, 303 F.3d 24, 36


                               - 12 -
(1st Cir. 2002) (en banc) (quoting United States v. Ocasio, 914

F.2d 330, 336 (1st Cir. 1990)).   Helpfully, though, the Court has

erected several guideposts in the section 2254(d)(1) context.    To

warrant relief under the "unreasonable application" clause, the

state court's application of Supreme Court precedent "must be

objectively unreasonable, not merely wrong; even clear error will

not suffice."    White, 572 U.S. at 419 (internal quotation marks

omitted) (quoting Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003)).

Moreover, the "unreasonable application" clause affords relief

"if, and only if, it is so obvious that a clearly established rule

applies to a given set of facts that there could be no 'fairminded

disagreement' on the question."   Id. at 427 (quoting Harrington v.

Richter, 562 U.S. 86, 103 (2011)).         And in all events, the

reasonableness of a state court's application of a rule laid down

by the Supreme Court is calibrated to the specificity of the rule:

"[t]the more general the rule, the more leeway courts have in

reaching outcomes in case-by-case determinations."   Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004).

            Jackson provides the substantive rule of decision here.

That rule requires that — to comport with the constitutional right

to due process — a conviction must be supported by sufficient

evidence.   Jackson, 443 U.S. at 314-24.   As the Supreme Court has

phrased it, "no person shall be made to suffer the onus of a

criminal conviction except upon sufficient proof — defined as


                               - 13 -
evidence necessary to convince a trier of fact beyond a reasonable

doubt of the existence of every element of the offense."                     Id. at

316. This rule is general in nature and directs an inquiring court

to ask a simple question:            "whether, after viewing the evidence in

the light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime beyond

a reasonable doubt."         Id. at 319 (emphasis in original).

            Of    course,      many    states    apply    their     own   standards,

developed in their case law, rather than directly applying Supreme

Court precedent.       Such subtle differences, though, do not perforce

mean     that    the   state     court      failed   to    decide     the   federal

constitutional question on the merits.                   Rather, "a state-court

adjudication of an issue framed in terms of state law may receive

section 2254(d)(1) deference so long as the state standard is at

least as protective of the defendant's rights as its federal

counterpart."       Leftwich, 532 F.3d at 23-24.           That is the situation

here:     although the SJC did not cite Jackson when rejecting the

petitioner's appeal, the Massachusetts case law on which it relied

— primarily its own decision in Commonwealth v. Latimore, 393

N.E.2d     370    (Mass.     1979)      —   incorporated     Jackson's      federal

constitutional standard.              See id. at 374-75.            Thus, "we can

securely reason that in scouring the record for Latimore error and

finding     none,      the     SJC     effectively       answered     the   federal

constitutional question."             Leftwich, 532 F.3d at 24.


                                        - 14 -
                                       B

            This brings us to the SJC's decision.           The SJC evaluated

whether there was sufficient evidence to support the conclusion

that the petitioner was a co-venturer in the armed robbery that

led to the homicide and the other charged offenses.                See Webster

I, 102 N.E.3d at 386.      The petitioner does not dispute that, in

order "[t]o warrant a conviction of felony-murder as a joint

venturer    with   armed   robbery     as     the    predicate    felony,    the

Commonwealth had to prove that 'the defendant was a joint venturer

in an armed robbery and that [the victim's] death occurred in the

commission . . . of     that    [armed]      robbery.'"      Commonwealth     v.

Rakes, 82 N.E.3d 403, 416 (Mass. 2017) (internal quotation marks

omitted) (last alteration in original) (quoting Commonwealth v.

Williams, 60 N.E.3d 335, 343-44 (Mass. 2016)).                    Nor does the

petitioner dispute that — to find him guilty of armed robbery —

the Commonwealth had to prove that he "was part of a venture in

which at least one of the coventurers was armed with a dangerous

weapon," used violence against the victim, "and took the victim['s]

property with the intent to steal it."              Id.

            The petitioner does not suggest either that the SJC

garbled these legal principles or that any of the SJC's subsidiary

findings of fact were unreasonable.          Instead, he suggests that the

facts — as found by the SJC — simply do not add up to enough to

support    his   convictions.     He       argues    that   the   evidence   was


                                  - 15 -
insufficient to prove that he was "present at the scene of the

crime," as required under one of two tests for Massachusetts joint

venture law.5       See Commonwealth v. Ortiz, 679 N.E.2d 1007, 1009

(Mass. 1997). He further argues that the evidence was insufficient

to prove that he knowingly participated in the commission of the

crime.     We turn next to an appraisal of these arguments.

                                       C

            The SJC reasonably determined that there is evidence

from which a rational jury could conclude beyond a reasonable doubt

that the petitioner was present at the scene during the commission

of   the   crime.      To   begin,    physical   evidence   suggested   the

petitioner's involvement.       A mask with the petitioner's DNA was

found in a backpack near the scene.           The same backpack contained

the murder weapon and other items of the type used to bind the


      5Here, the SJC based its reasoning on the petitioner having
been present at the scene and having participated in the crimes.
See Webster I, 102 N.E.3d at 386-88. Withal, the SJC has also
made clear that ordinarily it is enough for joint venture liability
that a defendant "aids in the commission of a felony, or is an
accessory thereto before the fact by counselling, hiring or
otherwise procuring such felony to be committed," Ortiz, 679 N.E.2d
at 1009 (quoting Mass. Gen. Laws ch. 274, § 2), and that a jury
instruction on "the defendant's presence at the scene of a crime
in a prosecution proceeding on a joint participation theory" is
required "only to the extent that the factor has legal
significance," id. at 1010-11; see Commonwealth v. Benitez, 985
N.E.2d 102, 106 & n.6 (2013) (upholding a felony-murder conviction
without requiring physical presence when defendant served as
lookout for an armed robbery).       Because there is sufficient
evidence to support reasonable inferences both of the petitioner's
presence and his involvement, we need not delve into this
additional theory of guilt.


                                     - 16 -
victim.    Tire impressions consistent with the all-weather tires on

the Chevrolet Impala that Evans had rented were found at 30 Otis

Road; that car was discovered near the petitioner's home in Boston

on July 13; and an inspection disclosed the petitioner's DNA on

and inside the car.

            Next, a witness's statement weighed in favor of a finding

that the petitioner was present at the scene.          Although only Mack,

Evans, and Thomas were apprehended at or near the scene, a witness

described    a    fourth   (unidentified)    suspect   who     succeeded    in

fleeing.

            Cell site location information (CSLI) and cell phone

communication records tightened the inference of the petitioner's

presence at the scene of the crime during the relevant time frame.

The petitioner texted extensively with Evans and Mack over the

days leading up to the killing.          On the morning of July 11, the

petitioner did not text the others, but Mack and Evans texted

extensively until 12:10 pm, after which there was no cell phone

traffic among the four men (Webster, Mack, Evans, and Thomas).

            The   homicide   and   the   attendant   robbery    occurred     at

approximately 1:20 pm.       At 2:21 pm — after the other three men had

been apprehended — the petitioner called Mack's phone "using a

calling feature to block the caller's identification."            Webster I,

102 N.E.3d at 385.     A few minutes later, he texted Mack from Evans'

phone identifying himself and requesting that Mack respond.                CSLI


                                   - 17 -
placed the petitioner's phone in the Barnstable area on July 11

and showed both his phone and Evans's phone moving from Barnstable

to Boston in the hours immediately after the killing.      The SJC

reasonably concluded that the CSLI and cell phone communication

records, along with the physical evidence, permitted plausible

inferences to the effect that "the four coventurers were together

at the victim's home at the time of the killing," id. at 387, and

that "the [petitioner] and Evans had traveled together to the crime

and, after the killing, the [petitioner] fled back to Boston in

Evans's vehicle" with Evans's phone in his possession, id.

           There was more.   When the petitioner was arrested in

February of 2013, he told the police that he had never been to

Cape Cod, was not familiar with Barnstable, and did not know Evans.

All of these statements were demonstrably false.   A rational jury

reasonably could interpret these apocryphal statements as evidence

of consciousness of guilt — evidence that supported a guilty

verdict alongside other evidence.      See id. at 387-88; see also

Commonwealth v. Jones, 77 N.E.3d 278, 289 (Mass. 2017).

           That gets the grease from the goose.    Drawing on this

evidentiary array, the SJC reasonably held that a rational jury

could form plausible inferences and find that the petitioner was

plotting with the other three men leading up to the killing and

was in attendance at 30 Otis Road during the commission of the

robbery.   The roughly two-hour cessation of communications among


                              - 18 -
the four men supports an inference that they were all together

and, thus, had no need for electronic communication during that

interlude.     What is more, the petitioner's DNA on the mask, the

presence of the mask in the backpack along with the murder weapon,

the   tire    impressions   at    the     scene,    the   CSLI     showing   the

petitioner's    cell   phone     and    Evans's    cell   phone    moving    from

Barnstable to Boston, the presence of the petitioner's DNA on and

inside the car, the discovery of the car near the petitioner's

home in Boston,6 and the petitioner's prevarication to the police

combine to provide strong support for a finding that the petitioner

was a participant in the venture.           Given that picture, we cannot

say that the SJC's decision is objectively unreasonable.

             The petitioner resists this conclusion.              He invites us

to focus on each brush stroke in isolation, and he submits that no

brush stroke, by itself, establishes his guilt.              We decline this

invitation:    our task is to focus on the totality of the evidence

— and here, the brush strokes collectively, paint a compelling

picture of the petitioner's complicity in the criminal venture.




      6The distance between the petitioner's home and the spot
where the car was recovered appears to have been approximately 1.6
miles.    The petitioner does not argue that the SJC erred by
including this datum in the mix of facts that it assessed and — in
any event — we do not believe that the inclusion of this fact
changes the general thrust of the inferences that can reasonably
be drawn.


                                   - 19 -
Given that picture, we cannot say that the SJC's decision is

objectively unreasonable.

            To    be   sure,    the      petitioner       proffers   a   number      of

qualifications, explanations, and purported inconsistencies that

might   serve     to   undermine      the    force   of    individual       pieces   of

evidence.    For instance, he contends that CSLI "do[es] not place

his phone in the [cell-tower] sector in which the house was

located,    meaning      that      the      phone    may    have     been     in     the

Barnstable/Hyannis area but was not at the scene of the crime at

the time the crimes were committed."                  This contention, though,

does not get him very far because the house is on the edge of the

cell-tower sector that registered his phone and witnesses for both

sides acknowledged that CSLI is not absolutely precise.                        A jury

would be well within the bounds of reason to conclude that the

CSLI for the petitioner's phone supported an inference that he was

at 30 Otis Road at the time of the killing.

            The    petitioner      also     argues   that    phone    records      show

"simultaneous[]" and "overlapping" post-murder communications from

cell phones that a jury could infer were his and Evans's, with the

implication that it is impossible that he could have been using

both phones while driving.            As far as we can tell, the petitioner

did not make this argument either in the trial court or to the

SJC.    At any rate, a careful examination of the records shows that

they are capable of supporting various inferences.                   For instance,


                                         - 20 -
a jury might reasonably infer that the allegedly "overlapping"

communications were not "simultaneous[]" but, rather, in quick

succession.      Or a jury might reasonably infer that, even if the

communications      were       "simultaneous[],"        the   petitioner      was

nevertheless driving in the Chevrolet Impala to Boston.                 The CSLI

related to these calls shows the phones, reasonably attributable

to the petitioner and Evans respectively, moving up Route 3 to

Boston in tandem.

            Other qualifications and explanations — that Mack or

Evans    could   have   borrowed     the    mask   without    his   knowing   the

borrower's intentions, that the tire impressions found at the scene

were consistent with a popular type of all-weather tire, and so on

— are even less compelling and recede into insignificance when

considered against the bigger picture. And as we have said, "[t]he

sum of an evidentiary presentation may well be greater than its

constituent parts."        United States v. Ortiz, 966 F.2d 707, 711

(1st Cir. 1992) (quoting Bourjaily v. United States, 483 U.S. 171,

179-80   (1987)).       This    is   such   a   case,   and   the   petitioner's

qualifications and explanations, though imaginatively phrased,

cannot dispel the probative force of the whole.               Although any one

piece of the Commonwealth's evidentiary array — viewed alone —

might very well be written off as coincidental, insisting that the

SJC write off as coincidental the entire body of evidence that the




                                      - 21 -
Commonwealth   had   amassed   would   entail   more   than   the   Jackson

standard requires.

           Against the backdrop of this evidence, the petitioner's

assertion that "[n]o one actually saw [him] in or near the scene

of the killing" does not take him very far.       Eye-witness testimony

that a defendant was present at the scene of a crime is not

constitutionally required:      circumstantial evidence alone may be

sufficient to convict, see Miranda, 934 N.E.2d at 233; Cramer v.

Commonwealth, 642 N.E.2d 1039, 1042 (Mass. 1994); see also Gomes

v. Silva, 958 F.3d 12, 20 (1st Cir. 2020), and circumstantial

evidence suffices here to ground a reasonable inference of the

petitioner's presence at the scene.

           In an effort to change the trajectory of the debate, the

petitioner suggests that it would have been implausible for him to

have driven the Chevrolet Impala from the scene undetected after

police arrived and established a perimeter.            This effort fails.

The time line is not clear, and with a multitude of officers in

hot pursuit of fleeing suspects, it is not unreasonable to infer

that the car could have been driven away without being remarked.

And regardless of whether the petitioner left the scene before or

after the police arrived, a rational jury could conclude that the

petitioner was there at some point during the course of the

robbery.




                                 - 22 -
          The petitioner has a fallback position.      He contends

that there is insufficient evidence to show that he was involved

in the armed robbery and related offenses that led to Stanley's

murder.   The record refutes this contention.

          As we already have noted, the petitioner's cell phone

records support an inference that he was in communication with

Evans and Mack in planning the robbery.      He called or messaged

Evans a total of 231 times between July 1 and July 11 and

communicated with Mack seven times between July 10 and July 11.

Messages sent and received during that interval suggested that the

men were planning the robbery.    In one revelatory exchange, for

example, the petitioner remonstrated that he was "stressing" over

what a jury could conclude was the plan.   Texts on July 3 and July

7 from the petitioner to Evans discussed obtaining "heat" — a

common euphemism for a firearm.   See Webster I, 102 N.E.3d at 385-

86.   A rational jury reasonably could conclude from the messages

that the petitioner was hip-deep in planning the robbery and

related offenses, had obtained a weapon, and was aware of the

potential for violence.

          We summarize succinctly.     In gauging a sufficiency-of-

the-evidence claim, an inquiring court views the facts as a whole,

not in splendid isolation.   See United States v. Iwuala, 789 F.3d

1, 9 (1st Cir. 2015); United States v. Martin, 228 F.3d 1, 10 (1st

Cir. 2000).   Considering the totality of the record evidence in


                              - 23 -
this case, it was objectively reasonable for the SJC to conclude

that the Commonwealth had presented sufficient evidence to show,

beyond a reasonable doubt, that the petitioner had been a knowing

participant in an armed robbery and that Stanley had been killed

in the course of that robbery.              In other words, the evidence

supports a reasonable inference that the petitioner was a co-

venturer who participated in the armed robbery and related offenses

that led to Stanley's demise.

            We need go no further.         We conclude, "after viewing the

evidence in the light most favorable to the prosecution," that a

"rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt."             Jackson, 443 U.S. at 319.

The SJC's determination that the evidence was sufficient to support

the   petitioner's      convictions    was,       therefore,        a    reasonable

application of settled law.        The Jackson standard was reasonably

applied,    and   the   district   court    did   not   err    in       denying   the

petitioner's application for habeas relief.

                                      III

            For the reasons elucidated above, the judgment of the

district court is



Affirmed.




                                   - 24 -